Title: To James Madison from Jonathan Russell, 27 September 1813
From: Russell, Jonathan
To: Madison, James


SirMendon 27th Sept 1813
Mr. Washing, a native of China, who arrived this season at Boston in the ship Sally from Canton is desirous to return home with his property which I understand to be considerable. He wishes if possible to obtain a cartel for that purpose & being the subject of a country at peace with the United States & Great Britain flatters himself that he shall be able to obtain this courtesy from both those powers. I have no personal acquaintance with Mr. Washing but had considerable negociations with his elder brother when I was at Canton in 1806 & knew him to be a merchant there of much respectability. The bearer has since, as I am informed, become a partner in that house & has, in this quality, visited the United States. I will not pretend to decide on the propriety or practicability of his object but have no doubt he will prove himself worthy of any facility it may be in your power to afford him for its attainment. I am Sir with the greatest Respect Your faithful & obedient Servant
Jona Russell
